Citation Nr: 1550701	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee injury.

2.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected left ankle disability. 

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an increased rating in excess of 10 percent for healed bi-malleolar fracture of the left ankle.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, associated with degenerative disc disease of the lumbar spine.  
7.  Entitlement to service connection for right wrist carpal tunnel.

8.  Entitlement to service connection for left wrist carpal tunnel.

9.  Entitlement to service connection for bilateral tinnitus.

10.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 1988 and from November 1998 to July 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Regional Office (RO) in St. Petersburg, Florida.  In an April 2011 rating decision, the RO, in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a left knee injury, denied service connection for sleep apnea, and granted an increased evaluation of 10 percent for service-connected healed bi-malleolar fracture of the left ankle, effective May 20, 2010.  In a November 2013 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity, each with an evaluation of 10 percent, effective November 2, 2012.  In rating decisions dated in February 2015 and August 2015, additional claims were denied, and the record shows the Veteran filed notice of disagreements with the decisions rendered.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement service connection for a left knee injury, sleep apnea, and an increased rating in excess of 10 percent for healed bi-malleolar fracture of the left ankle, degenerative disc disease of the lumbar spine, and radiculopathy of the left lower extremity as well as service connection for right wrist carpal tunnel, left wrist carpal tunnel, bilateral tinnitus, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied entitlement to service connection for a left knee injury because the evidence of record failed to show that a left knee injury either occurred in or was caused by service, which the Veteran did not timely appeal.  

2.  In a September 2008 decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a left knee injury, which the Veteran did not timely appeal.  

3.  Evidence pertaining to the Veteran's left knee injury received since the September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2004 decision that denied entitlement to service connection for a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The September 2008 decision that denied reopening the claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

3.  The evidence received since the September 2008 rating decision is new and material, and the Veteran's claim for service connection for a left knee injury is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for a left knee injury.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. New and Material Evidence 

Pertinent Laws and Regulations

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial. Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Pertinent Facts and Analysis

The record reflects that the Veteran filed an original claim for a left knee injury in September 2002.  In a January 2004 decision, the RO denied service connection for a left knee disorder since this condition neither occurred in nor was caused by service.  The Veteran was advised of her procedural and appellate rights.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the January 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted.

In March 2008, the Veteran filed an informal claim to reopen the previously denied claim of entitlement to service connection for a left knee injury.  The Veteran reported that she was treated at the Oakland Park VA Outpatient Center and Miami VA Medical Center (VAMC).  As such, VA treatment records were obtained and the Veteran was provided with a VA examination in August 2008.  In a September 2008 decision, the RO found that the Veteran's private and VA medical records did not include any treatment for a left knee disability.  Further, a physical examination conducted by the August 2008 VA examiner did not reveal any objective findings of a current knee disability and he confirmed that the Veteran's left knee was normal.  The Veteran was advised of her procedural and appellate rights.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the September 2008 rating decision became final.  Evans, supra.  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted.  

In this instance, prior rating decisions denied the claim on the basis that there was no evidence that the Veteran has a current left knee disorder as a result of service, the Board finds that new and material evidence would consist of evidence that the Veteran has a current left knee disorder and/or evidence that a left knee disorder is as a result of service.

The evidence received since the September 2008 rating decision consists of private and VA treatment records for left knee treatment as well as lay statements from the Veteran's family and friends attesting to the Veteran's knee pain and decreased mobility.  The Veteran was also afforded a VA examination in January 2011 which establishes a current diagnosis of degenerative disease of the left knee.  

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a current left knee disorder.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left knee disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder; to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Left Knee Disorder 

The claim of entitlement to service connection for a left knee injury has been reopened.  At the January 2011 VA examination, the Veteran attributed her left knee condition to her service-connected left ankle condition.  The Veteran was diagnosed with degenerative disease of both knees.  Accordingly, the Board finds that the Veteran has a current diagnosis of a left knee disorder.  

The January 2011 VA examiner diagnosed the Veteran with bilateral degenerative disease of the knees and opined that the diagnosis is less likely as not caused by or a result of the service-connected left ankle condition.  Instead, the VA examiner provided that the degenerative changes observed are expected on a person of the Veteran's age and constitution.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for a left knee disability, a new examination and opinion addressing aggravation is necessary. 

Sleep Apnea

The Veteran alleged that she developed symptoms of fatigue, yawning and light headaches, which were later diagnosed as sleep apnea.  Specifically, in an October 2010 lay statement, the Veteran reported that her symptoms developed over 7 years ago but was unaware that her symptoms were associated with sleep apnea.  

In the April 2011 rating decision, the RO listed as evidence to include outpatient treatment records from the Miami VA Medical Center (VAMC) from January 2010 to April 2011, however these records were not included in the Veteran's Virtual VA or VBMS files.  Thus, without the supporting treatment records, the Board does not have a complete record to decide the claim on appeal and a remand for completion of the action sought is necessary.  

The Board also notes that the Veteran has not been afforded a VA examination and opinion to determine whether sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of her claimed sleep apnea.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lumbar Spine and Radiculopathy and Left Ankle

With regards to the Veteran's lumbar and radiculopathy disabilities, the Board notes that the Veteran was assigned a 10 percent evaluation for her lower back condition based on functional loss due to painful motion and a 10 percent evaluation for radiculopathy of the left lower extremity based on mild incomplete paralysis.  

Private treatment records from the Interventional Pain Management, Cleveland Clinic Florida's Pain Management Department dated through May 2013 and VA treatment records from the Miami VAMC dated through November 2013 provide that the Veteran continued to report symptoms of low back pain radiating down both legs.  In May 2015, the Veteran submitted a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire by Dr. A.D., which provided a diagnosis of lumbar facet arthroscopy in February 2013 and flare-up symptoms of swollen and painful legs, ankle and back pain, and inability to sit, stand or walk for long periods.  With regards to functional loss, the examiner provided findings of low back pain and that the Veteran "can't stand- job pharmacist."  The examiner did not conduct a sensory examination, however he found that the Veteran had radicular pain in the right and left lower extremities with the presence of paresthesia and numbness.  The examiner also did not provide a range of motion measurements for the Veteran's lumbar spine and only provided that there was a "decrease" in range of motion.  The May 2015 examination also mentioned some complaints from the Veteran regarding her left ankle, including noting that the Veteran now required a brace for her ankle. The Veteran last underwent a VA examination for her ankle in January 2011.  

As the record suggests a material change in the Veteran's left ankle since the January 2011 VA examination, and there are insufficient findings contained in the May 2015 DBQ to permit a complete evaluation of the Veteran's back and left ankle under the rating schedule, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); 38 C.F.R. § 3.327(a) (2015) (providing that a duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"). 

Manlincon

The record shows that in a February 2015 rating decision, the RO denied service connection for fibromyalgia.  The Veteran filed a notice of disagreement with the decision in April 2015.  In an August 2015 rating decision, the RO denied service connection for right wrist carpal tunnel, left wrist carpal tunnel, and bilateral tinnitus.  The Veteran filed a notice of disagreement with the decision in September 2015.  The RO has not issued a statement of the case on this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran and her representative concerning the issues of entitlement to service connection for fibromyalgia, right wrist carpal tunnel, left wrist carpal tunnel, and bilateral tinnitus in response to notice of disagreements filed by the Veteran in April 2015 and September 2015.  Thereafter, the Veteran and her representative shall be afforded the appropriate period of time within which to respond.  If, and only if, she perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302 (2015).

2.  Associate the outpatient treatment records from the Miami VA Medical Center (VAMC) from January 2010 to April 2011 with the claims folder.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine whether her left knee disorder is secondary to her service connected left ankle disorder.  The entire file must be made available to the examiner and the examination report should reflect such review.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

(a)  While the January 2011 VA examiner found that the Veteran's left knee disability was not CAUSED by her service connected left ankle disability, please address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed left knee disorder, to include degenerative disease of the knee, was AGGRAVATED by the Veteran's left ankle condition.  If such aggravation is found, the examiner should determine: (i) the baseline manifestations of the Veteran's left knee condition absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the left ankle condition.  The examiner is advised that the Veteran contends that her left ankle condition caused or aggravated her left knee condition due to prolonged standing at her occupation as a pharmacist.  

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  The AOJ/AMC should schedule the Veteran for an appropriate VA examination to determine whether her sleep apnea is etiologically related to service.  The entire file must be made available to the examiner and the examination report should reflect such review.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea had its onset during her period of active duty service; or, was any such disorder caused by any incident or event that occurred during her period of service?  

The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of her left ankle disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss if feasible.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

6.  The AOJ/AMC should schedule the Veteran for a VA examination to determine the current level of severity of her degenerative disc disease of the lumbar spine and radiculopathy of the lower left extremity.  The file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  All necessary tests should be conducted.

(a) The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative disc disorder and radiculopathy.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  

(b)  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion, if feasible.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankyloses of the entire spine.

(c)  The examiner should also state whether the Veteran's service-connected degenerative disc disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of her degenerative disc disorder.  

(d)  The examiner should also state whether the Veteran's back disability results in incapacitating episodes, and if so, the duration of the episodes. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After completing the above, the Veteran's claims should be adjudicated based on the entirety of the evidence, to include the evidence received after the May 2013 statement of the case and May 2014 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


